                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ALI J. NAINI,                                           CASE NO. C19-0886-JCC
10                             Plaintiff,                    ORDER
11          v.

12   KING COUNTY PUBLIC HOSPITAL
     DISTRICT NO. 2 d/b/a EVERGREEN
13   HOSPITAL MEDICAL CENTER et al.,
14                             Defendants.
15

16          This matter comes before the Court on Plaintiff’s motion for a temporary restraining
17   order (Dkt. No. 111). Having considered the parties’ briefing and the relevant record, the Court
18   hereby DENIES the motion for the reasons explained herein.
19   I.     BACKGROUND
20          On October 25, 2017, Plaintiff filed the original complaint in this case in King County
21   Superior Court. (Dkt. No. 11-1.) The complaint alleged that Defendants were threatening to
22   revoke Plaintiff’s hospital privileges if he did not complete a competency assessment at the
23   University of California in San Diego. (Id. at 3.) The complaint further alleged that Defendants
24   imposed the competency assessment requirement “in retaliation for ethical concerns that
25   [Plaintiff] ha[d] expressed regarding the care of his elderly ICU patients by some hospital-
26   employed physicians, who regularly transfer those patients . . . to hospice care, where they die

     ORDER
     C19-0886-JCC
     PAGE - 1
 1   prematurely, when they could have survived to live meaningful lives.” (Id. at 5–6.) Although

 2   Defendants denied this allegation, they withdrew “without prejudice” the competency

 3   assessment requirement, thereby preserving Plaintiff’s privileges. (See Dkt. No. 12-8 at 8.)

 4           Plaintiff’s privileges did not remain secure for long. On January 15, 2019, Plaintiff was

 5   informed that his privileges at Evergreen had been suspended based largely on Plaintiff’s

 6   purportedly substandard treatment of patients in 2018. (See Dkt. No. 28 at 28–36.) The Superior

 7   Court quickly undid the suspension, concluding that Defendants had likely denied Plaintiff due

 8   process and violated Evergreen’s bylaws. (Dkt. No. 16-13 at 4.) The Superior Court also
 9   enjoined Defendants from “[t]aking any action that prevents, prohibits, or interferes with
10   plaintiff’s exercise of privileges and prerogatives as an active staff member of the
11   EvergreenHealth Medical Center.” (Id.) The Superior Court did, however, allow Evergreen to
12   “initiate a new process, with notice and opportunity to be heard, with respect to [Plaintiff’s]
13   application to renew his privileges.” (Id. at 6.)
14           Following the Superior Court’s ruling, Defendants continued to engage in peer review of
15   Plaintiff’s treatment of patients in 2018. (See Dkt. No. 115-5 at 2–3.) As part of that peer review
16   process, Plaintiff met with Evergreen’s Quality Peer Review Committee (QPRC) on October 30,
17   2019, and defended his actions in seven of the cases at issue. (Dkt. No. 111 at 6.) After Plaintiff
18   left the meeting, the QPRC voted unanimously to recommend that Evergreen suspend Plaintiff’s

19   privileges. (Id.)

20           One day later—but unrelated to the QPRC meeting—Plaintiff received a patient with a

21   traumatic brain injury. (Id.) Plaintiff treated the patient for the first 28 hours that the patient was

22   at Evergreen. (Id.) At that point, the patient was transferred to the care of Dr. Jeyamohan. (Id.)

23   36 hours later, the patient died. (Id.) The patient’s death prompted Evergreen to investigate

24   Plaintiff’s care of the patient. (See Dkt. No. 86 at 3.) As part of that investigation, physicians and

25   doctors met with Plaintiff on November 5, 2019. (Id.) Present at the meeting was Dr. Melissa

26   Lee, a prominent defendant in this case. (Dkt. No. 111 at 7.) According to Evergreen, this


     ORDER
     C19-0886-JCC
     PAGE - 2
 1   meeting raised “serious, grave concerns about [Plaintiff’s] ability to provide safe patient care at

 2   Evergreen.” (Dkt. No. 86 at 3.) Due to those concerns, Evergreen asked the Court to vacate the

 3   Superior Court’s preliminary injunction so that Evergreen could invoke Article 16 of its bylaws

 4   and suspend Plaintiff’s privileges pending an investigation. (Id. at 4–5, 10.) The Court granted

 5   Evergreen’s request while noting that Plaintiff would be “free to challenge . . . any ultimate

 6   decision that Evergreen makes regarding Plaintiff’s privileges.” (Dkt. No. 94 at 5.)

 7           On November 14, 2019, Dr. Jeffrey Tomlin, Evergreen’s CEO, notified Plaintiff that

 8   Evergreen was summarily suspending his privileges based on his care of the patient who had
 9   recently died. (Dkt. No. 111 at 8.) Then, on December 11, 2019, Evergreen notified Plaintiff by
10   letter that the Medical Executive Committee (“MEC”) had voted to approve the QPRC’s
11   recommendation to terminate his privileges. (Dkt. No. 114-4 at 2–4.) Although the QPRC
12   purportedly based its recommendation on the 2018 cases, the letter stated that the MEC based its
13   decision on both the 2018 cases and Plaintiff’s treatment of the recently deceased patient. (Id.)
14   The letter also stated that the summary suspension had been stayed because Plaintiff had
15   “voluntarily decided” not to exercise his privileges while Evergreen investigated the patient’s
16   death. 1 (Id. at 3.) Finally, the letter notified Plaintiff that Evergreen planned to report Plaintiff’s
17   decision to the National Practitioner Data Bank (“NPDB”) on December 22, 2019. (Id. at 4.)

18   Plaintiff now seeks to prevent Evergreen from making a report to the NPDB. (Dkt. No. 111 at 9.)

19   II.     DISCUSSION

20           Congress enacted the Health Care Quality Improvement Act (“HCQIA”), 42 U.S.C.

21   §§ 11101–11152, to “restrict the ability of incompetent physicians to move from State to State

22   without disclosure or discovery of the physician’s previous damaging or incompetent

23
     1
24     The parties dispute whether Plaintiff surrendered his privileges. (See Dkt. Nos. 111 at 11–12,
     111 at 16–17.) That dispute is not relevant to the Court’s decision. Regardless of whether
25   Plaintiff surrendered his privileges or was suspended, Evergreen would still be required to file a
     report to the NPDB. See 42 U.S.C. § 11133(a)(1)(A)–(B). And Plaintiff argues that in either
26   case, Evergreen’s bad-faith actions set the reporting process in motion. (See Dkt. No. 111 at 20.)

     ORDER
     C19-0886-JCC
     PAGE - 3
 1   performance.” 42 U.S.C. § 11101(2). To accomplish that goal, Congress required that health care

 2   entities file reports to the NPDB whenever they suspend a physician’s privileges for longer than

 3   30 days or whenever they accept the surrender of a physician’s privileges while the physician is

 4   under investigation. 42 U.S.C. § 11133(a)(1)(A). At the same time, Congress set up a process by

 5   which physicians could challenge reports that health care entities file to the NPDB. See 45

 6   C.F.R. § 60.21. Here, Plaintiff asks the Court to interfere with this congressional scheme by

 7   prohibiting Evergreen from reporting the suspension of his privileges because a jury might

 8   ultimately conclude that there is no basis for the suspension. While such an intervention might be
 9   justified in extreme circumstances, Plaintiff has not shown that those circumstances are present
10   here.
11           A.      Legal Standard
12           Preliminary injunctive relief is “an extraordinary remedy never awarded as of right.”
13   Winter v. Natural Res. Def. Council, 555 U.S. 7, 24 (2008). To obtain such relief, a party must
14   “make a showing” on each of the following elements: (1) that the party will suffer irreparable
15   harm in the absence of preliminary relief; (2) that the balance of equities tips in favor of granting
16   an injunction; (3) that granting an injunction is in the public interest; and (4) that the party is
17   likely to succeed on the merits. All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1134–35 (9th
18   Cir. 2011). What is required to “make a showing” on the fourth element depends on the strength

19   of the party’s showing on the first three elements. Id. Thus, if a party shows that it will suffer

20   irreparable harm, that the balance of equities tips in its favor, and that granting an injunction is in

21   the public interest, then the party need only show that there are “serious questions on the merits.”

22   Id.

23           B.      Irreparable Harm

24           Plaintiff would suffer irreparable harm if Evergreen reports him to the NPDB.

25   Evergreen’s report would declare that Plaintiff “is under investigation by [Evergreen] relating to

26   possible incompetence or improper professional conduct.” 42 U.S.C. § 11133(a)(1)(B)(i). That


     ORDER
     C19-0886-JCC
     PAGE - 4
 1   report would be shared far and wide: every hospital at which Plaintiff holds privileges or might

 2   seek future privileges would be required to review the report whenever he applies for privileges

 3   and every two years thereafter. 42 U.S.C. § 11135(a); 45 C.F.R. § 60.17. Thus, to obtain

 4   privileges at another hospital, Plaintiff would have to overcome the stigma created by an

 5   investigation into his competence and professional conduct. That stigma is serious, and multiple

 6   courts have recognized that it constitutes irreparable harm. Rosario v. Weirton Med. Ctr., 2018

 7   WL 1960952, slip op. at 2 (W.D. Pa. 2018); Walker v. Mem’l Health Sys. of East Texas, 231 F.

 8   Supp. 3d 210, 216 (E.D. Tex. 2017) (“[A]n adverse report almost certainly proves detrimental to
 9   a practitioner’s livelihood.”); Russo v. Jones, 2010 WL 2612628, slip op. at 4 (D. Haw. 2010);
10   Doe v. Cmty. Med. Ctr., Inc., 221 P.3d 651, 661 (Mont. 2009).
11          The potential for irreparable harm is also likely. Defendants have informed Plaintiff that
12   they consider him to have surrendered his clinical privileges while he is under investigation.
13   (Dkt. No. 114-4 at 3.) Because Defendants accepted Plaintiff’s purported surrender of his
14   privileges, Defendants are required by law to file a report to the NPDB. 42 U.S.C.
15   § 11133(a)(1)(B)(i). Defendants have indicated that they will file such a report by December 22,
16   2019. (Dkt. No. 114-4 at 4.) Thus, an adverse report—and the harm it will cause Plaintiff—is
17   imminent.
18          Although Plaintiff is likely to suffer irreparable harm, there exists a comprehensive

19   administrative scheme that could mitigate that harm. Under that scheme, Plaintiff can challenge

20   Evergreen’s report using the Department of Health and Human Services’ (HHS) dispute process.

21   See 45 C.F.R. § 60.21(c). That process might result in HHS requiring Evergreen to revise the

22   report or instructing the NPDB to void the report. See id. The NPDB would then notify all

23   queriers who received the previous version of the report within the past three years that the report

24   has been changed or voided. See id.; U.S. Dep’t of Health and Human Servs., NPDB Guidebook

25   E-8 (2018). In addition, Evergreen would be required to void the report if the Court later

26   overturns the suspension of Plaintiff’s privileges, and all queriers would be notified that the


     ORDER
     C19-0886-JCC
     PAGE - 5
 1   report was void. See NPDB Guidebook, supra, at E-8.

 2          This administrative scheme lessens the harm that Plaintiff faces. However, the scheme

 3   could not undue completely the stigma that a report would cause. Nor would the scheme offer

 4   Plaintiff much help if he sought employment prior to Evergreen’s report being changed or

 5   voided. Consequently, Plaintiff still faces irreparable harm.

 6          C.      Balance of Equities

 7          The balance of equities is mixed. To determine which way the balance of equities tips, a

 8   court must “identify the harms which a preliminary injunction might cause to defendants
 9   and . . . weigh these against plaintiff’s threatened injury.” L.A. Mem’l Coliseum Comm’n v. Nat’l
10   Football League, 634 F.2d 1197, 1203 (9th Cir. 1980). Here, Plaintiff will suffer reputational
11   harm if Evergreen files a report to the NPDB. Evergreen, on the other hand, could also suffer
12   harm if it does not comply with its legal obligation to file a report. See 42 U.S.C. §§ 11111(b),
13   11133(a); Doe, 221 P.3d at 398 (Rice, J., dissenting). HHS might investigate Evergreen for
14   failing to file a report. See 42 U.S.C. § 11111(b). The agency might then publish notice of
15   Evergreen’s noncompliance in the federal register. See id. And Evergreen could ultimately be
16   stripped of its legal protections under 42 U.S.C. § 11111(a) for three years. See id. These are
17   serious consequences. 2
18          //

19   2
       Plaintiff cites Walker v. Memorial Health System of East Texas, 231 F. Supp. 3d 210, 217 (E.D.
20   Tex. 2017), for the proposition that an injunction would excuse Evergreen from any legal
     obligation to file a report to the NPDB. (See Dkt. No. 111 at 16.) At issue in Walker, however,
21   was whether a hospital had taken an action that was reportable. 231 F. Supp. 3d at 215–16. The
     hospital argued that if the court enjoined it from filing a report to the NPDB, then the hospital
22   would have to violate federal law. Id. at 217. The court rightfully rejected this argument,
23   concluding that “[i]t is the province of the federal courts—not the Hospital—to determine the
     requirements of . . . a federal statute.” Id. Here, by contrast, there is no doubt that Evergreen
24   must report a suspension (or surrender) of Plaintiff’s privileges to the NPDB. See 42 U.S.C.
     § 11133(a)(1)(A)–(B). The question, then, is whether the Court can somehow excuse
25   Evergreen’s legal obligation to report if the Court concludes that the suspension is likely invalid.
     The Court is unaware of any basis on which it could do so. 42 U.S.C. § 11133(a) uses mandatory
26   language, and it contains no exceptions.

     ORDER
     C19-0886-JCC
     PAGE - 6
 1           D.      Public interest

 2           Like the balance of equities element, the public interest element is also mixed.

 3           The Court begins with the strong presumption that the public interest weighs against

 4   granting an injunction. The Court does so because an injunction prohibiting a health care entity

 5   from complying with its congressionally-mandated reporting obligations threatens the balance

 6   that the HCQIA struck between the competing interests of the public and medical practitioners.

 7   See 42 U.S.C. § 11101(2). In weighing those interests, Congress concluded that the public would

 8   significantly benefit from a reporting requirement. Such a requirement, Congress stated in its
 9   legislative findings, would “restrict the ability of incompetent physicians to move from State to
10   State without disclosure or discovery of the physician’s previous damaging or incompetent
11   performance.” See id. But Congress recognized that a reporting requirement could harm
12   physicians’ reputations. To mitigate that harm, Congress authorized HHS to “promulgate by
13   regulation . . . procedures in the case of disputed accuracy of information.” 42 U.S.C. § 11136.
14   HHS, in turn, “set out a comprehensive administrative scheme for challenging the accuracy of a
15   report made to the NPDB.” Brown v. Med. Coll. of Ohio, 79 F. Supp. 2d 840, 845 (N.D. Ohio
16   1999); see 45 C.F.R. § 60.21. This scheme, and the implicit judgments underlying it, show that it
17   is ordinarily in the public interest for a court to allow a health care entity to file a report to the
18   NPDB when the entity is statutorily obligated to do so. See id. (quoting McGee v. United States,

19   402 U.S. 479, 484 (1971)) (“Allowing a physician to bypass the administrative procedure simply

20   by choosing to sue the reporting entity could ‘induce frequent and deliberate flouting of the

21   administrative processes, thereby undermining the scheme of decisionmaking that Congress has

22   created’ under the HCQIA.”).

23           Plaintiff makes what appear to be two arguments for why the public interest weighs in

24   favor of prohibiting Evergreen from filing a report to the NPDB. First, Plaintiff argues that the

25   public is not served if Plaintiff’s career is harmed while Evergreen’s investigation is still

26   ongoing. (See Dkt. No. 111 at 17–18.) Yet, Congress has concluded that the opposite is true: the


     ORDER
     C19-0886-JCC
     PAGE - 7
 1   public benefits from hospitals reporting the suspension or surrender of a physician’s privileges

 2   while the hospital investigates the physician. See 42 U.S.C. 11133(1)(A)–(B). The Court will not

 3   second-guess that legislative judgment. Second, Plaintiff argues that the public is not served by

 4   Evergreen filing a report “when . . . significant evidence demonstrates the hospital’s pattern of

 5   acting in bad faith against [Plaintiff].” (See Dkt. No. 111 at 17–18.) This argument could have

 6   merit. For if it is true that Evergreen is planning to file a sham report, then the public would be

 7   harmed rather than helped by that report. However, Plaintiff bears the burden of showing that the

 8   report will likely be a sham. It is to that issue that the Court now turns.
 9          E.      Success on the Merits
10          Plaintiff has not demonstrated that he is sufficiently likely to succeed on the merits so as
11   to warrant an injunction that would interfere with the HCQIA’s ordinary reporting process.
12          As an initial matter, Plaintiff does not clearly state which of his legal or equitable rights
13   may have been violated by Evergreen’s latest actions. (See Dkt. No. 111 at 18–21.) For example,
14   Plaintiff argues that he has “at a minimum raised serious questions on the merits of his
15   constitutional claims,” (id. at 18), but he does not specify whether he believes that Evergreen’s
16   latest actions violated his First Amendment rights, due process rights, or both, (see id. at 18–21).
17   Similarly, Plaintiff cites Doe v. Community Medical Center, Inc., 221 P.3d 651, 661 (Mont.
18   2009), but he does not clarify if he is claiming, like the physician in Doe, that Evergreen

19   breached its contract with him when it suspended his privileges following the recent death of his

20   patient. (See id. at 19.) Plaintiff’s lack of clarity places the Court in the uncomfortable position of

21   having to make arguments on his behalf. It also weighs against granting an injunction because

22   Plaintiff bears the burden of demonstrating a likelihood of success on the merits. See L.A. Mem’l

23   Coliseum Comm’n, 634 F.2d at 1203.

24          Because of Plaintiff’s lack of clarity, the Court will limit its analysis to what appears to

25   be Plaintiff’s central claim: “that Defendants have engaged in a years-long campaign of

26   retaliation against [Plaintiff], and this act is a continuation of this campaign.” (See Dkt. No. 111


     ORDER
     C19-0886-JCC
     PAGE - 8
 1   at 20.) In analyzing that claim, the Court will consider separately Evergreen’s actions regarding

 2   the death of Plaintiff’s patient and Evergreen’s actions regarding his 2018 cases.

 3                  1.      Evergreen’s Actions Regarding the Death of Plaintiff’s Patient

 4          At this juncture, there is strong evidence that Evergreen acted in good faith when it

 5   responded to the recent death of Plaintiff’s patient. As detailed in Dr. Ettore Palazzo’s

 6   declaration, several doctors and medical staff had genuine concerns over Plaintiff’s

 7   decisionmaking during the patient’s treatment. (See Dkt. No. 87 at 4–8.) Those concerns were

 8   shared by the numerous other physicians and surgeons who attended the ad hoc quality peer
 9   review meeting with Plaintiff on November 5, 2019. (Id. at 9.) And those concerns were
10   reflected in the MEC’s letter explaining the MEC’s decision to suspend Plaintiff’s privileges.
11   (See Dkt. No. 114-4 at 3.) That letter states, “In short, you selected a less than optimal procedure,
12   opted for observational post-surgical monitoring, and did not appropriately react to the
13   information gathered throughout that monitoring.” (Id.)
14          Plaintiff has offered little evidence to show that the letter’s words, which mirrored the
15   judgments of many qualified doctors at Evergreen, were mere pretext. To establish pretext,
16   Plaintiff primarily relies on the declarations of Dr. Charles Cobbs and Dr. Richard Wohns, (see
17   Dkt. No. 111 at 19), who both reviewed medical records relating to the patient’s death, (Dkt.
18   Nos. 112 at 2, 113 at 2). 3 These declarations, which describe the doctors’ conclusions only in

19   general terms, raise questions about whether Plaintiff provided adequate care to the patient and

20   whether Evergreen made the correct decision when it suspended Plaintiff’s privileges. (See Dkt.

21   Nos. 112 at 3–4, 113 at 3.) But the issue here is not whether Evergreen made the correct

22   decision. The issue is whether Evergreen made the decision in bad faith. The fact that the

23
     3
24     Plaintiff also argues that Evergreen’s bad faith is evidenced by Dr. Lee’s presence at the ad hoc
     meeting. (Dkt. No. 111 at 19.) Yet, the meeting was also attended by numerous other doctors and
25   physicians who were concerned enough with Plaintiff’s behavior that they recommended an
     investigation. (See Dkt. No. 87 at 9.) Consequently, Dr. Lee’s presence is, at most, weak
26   evidence of bad faith.

     ORDER
     C19-0886-JCC
     PAGE - 9
 1   decision might have been wrong is evidence of bad faith, but it is not strong enough evidence to

 2   warrant a preliminary injunction.

 3                   2.     Evergreen’s Actions Regarding the 2018 Cases

 4           Plaintiff also offers the Court little concrete evidence to show that Evergreen acted in bad

 5   faith when it relied on the 2018 cases to suspend his privileges. When one reads the QPRC’s

 6   unanimous recommendation to not renew Plaintiff’s privileges, one is struck by the seriousness

 7   of the allegations contained therein. (See Dkt. No. 115-4 at 2–4.) Among other things, the QPRC

 8   alleges that Plaintiff engaged in practices that are unsupported by the literature; that he is
 9   “unwilling[] to adapt his practice to modern, accepted techniques”; that several of his cases in
10   2018 deviated from the standard of care; and that he has serious issues collaborating with other
11   Evergreen employees, including “ignoring, cancelling or superseding the judgments and orders
12   of hospitalists and intensivists, even when the decision is clearly within their professional
13   expertise (and not his).” (Id. at 4.) To rebut these allegations, Plaintiff offers conclusory
14   statements with no supporting citations. The following excerpt from Plaintiff’s motion is
15   illustrative:
16           The January 2019 termination was not reported to the NPDB only because the state
             court quickly enjoined it before it could reach 30 days. Dkt. No. 20-12. That
17           termination—the first of any credentialed provider at Evergreen in at least a dozen
             years—was based explicitly on absurd pretextual concerns such as [Plaintiff’s]
18           “optimistic” prognoses (which, as Dr. O’Callaghan has since acknowledged, have
19           often been correct), his willingness to “contradict” other clinicians, and cases with
             excellent clinical outcomes and highly satisfied patients. Then, in October 2019,
20           the QPRC again recommended termination of [Plaintiff’s] privileges based on the
             CAP cases—which, again, involved only positive clinical outcomes. Naini Decl.,
21           Ex. 3.
22   (Dkt. No. 111 at 20.) This type of argument does not show that a jury will likely conclude that

23   the QPRC’s and MEC’s decisions were nothing more than a sham. The Court therefore declines

24   to grant Plaintiff the “extraordinary remedy” that is a temporary restraining order.

25   III.    CONCLUSION

26           For the foregoing reasons, the Court DENIES Plaintiff’s motion for a temporary


     ORDER
     C19-0886-JCC
     PAGE - 10
 1   restraining order (Dkt. No. 111).

 2          DATED this 20th day of December 2019.




                                                    A
 3

 4

 5
                                                    John C. Coughenour
 6                                                  UNITED STATES DISTRICT JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-0886-JCC
     PAGE - 11
